Morse, J.
(dissenting). Jeremiah Grady died intestate November 14, 1873, leaving a widow, Isabella Grady, and five children, four of whom, Patrick C., Margaret, Angie, and Frances H., were minors. Frances II. died in 1877, aged about six years. The deceased left an estate valued at about $6,000. March 3, 1873, the respondent, Michael H. Hughes, was appointed administrator, qualified, and entered upon the discharge of his duties. On the twenty-ninth day of March, 1878, he filed his final administrative account in the probate court. On the settlement of said account he was allowed credit, among other items, the following: ,
1. One hundred dollars for a monument.
2. Ten dollars for a burial lot.
8. Eighteen hundred dollars for three city lots sold by him to the widow, Isabella Grady, and deeded to her.
4. One hundred and thirty dollars paid St. Andrew’s Church.
5. Fourteen hundred fifteen dollars and thirty-six cents "paid Mrs. Grady as guardian.”
*547June 27, 1883, the judge of probate entered an order discharging Hughes as administrator.
The final account, as presented and allowed, brought the estate in debt to said administrator in the sum of $173.19. The children never received a cent from their father’s estate, except shelter, food, and raiment while living with their mother, with whom they resided. Patrick C., from the time of his father’s death, worked out, and earned good wages, which he delivered to his mother to use for the support of the family; and Margaret, from the time she was 15 years of age, worked out, and received wages, which were delivered to her mother for the support of her family.
July 5, 1884, three of the children, Patrick C., then 26 years of age, Margaret, 23 years old, and Angie, of the age of 20 years, petitioned the probate court of Kent county to set aside the order allowing the final account of said administrator, and praying that he might be cited to appear in said court, and render an account in writing of his administration of said estate, and an itemized account of his receipts, expenditures, and disbursements. The petitioners alleged that the account allowed was false, fraudulent, and illegal, and set forth the facts upon which they based such allegation. The respondent answered, and upon a hearing the probate court refused to set aside the account, or to reopen it, and made an ■order dismissing the petition.
The petitioners appealed to the circuit court for the county of Kent. In that court an issue was framed, the petition and answer furnishing the pleadings of the parties upon which the issue was joined. The circuit judge, Hon. B. M. Montgomery, upon a trial of such issue without a jury, found as follows in reference to the items in the administrator’s final account heretofore mentioned:
“ That said Michael H. Hughes never represented to said probate court, nor at any time claimed, that the items of $100 for a monument, and $10 for a burial lot, had been paid *548by him, but that said, items were inserted in said account by said probate register, with the knowledge and at the suggestion of said judge of probate, as items of expense, for the purpose merely of showing what the remainder of the estate should properly be going to said minors; that no fraud was practiced upon said court in the matter of said items, nor does "the account indicate that the money was claimed to have been paid at the time of the accounting.”
Third Item. “ That the charge of $1,800 was for the deed of three vacant lots in Grant’s addition to the city of Grand Rapids, deeded by said Michael H. Hughes and wife to Isabella Grady; that said deed was made under the following circumstances: Mrs. Grady was desirous of making an investment for her children. She went to Benjamin A. Harlan, the then judge of probate for the county of Kent, and consulted and advised with him as to the purchase of said lots from Mr. Hughes. She expressed herself as thinking that it would be a good investment for her children; that there would be an increase in the value of said property that would be better for them than to put the money at interest. She discussed with said judge of probate as to how the title should be taken, and under his advice took it in her own name, for the benefit of her children, in order that, when there was occasion to sell, she might do it without expense.
“ That said Michael H. Hughes was present at. said interview between said Isabella Grady and the judge of probate, and also consulted said judge of probate as to the transfer of said three lots, and was advised by said judge of probate that, he, said Hughes, might let her have said lot's, and that it would be all right. "When said deed was made, the said Michael H. Hughes was owner of said lots in his individual capacity, and they were worth not to exceed $1,200; and the said deed was made to said Isabella Grady in her individual capacity, and there was no consideration paid for said deed; but on account thereof said Michael H. Hughes assumed to and did charge inchis favor, and against the said estate, the sum of eighteen hundred dollars, and did take the sum of eighteen hundred dollars of the moneys of said estate, and convert the same to his own use; and the said deed was and is the only consideration and foundation for said charge against the said estate.
“That at the time of the allowance of said administrator’s final account the then judge of probate of said probate court was Cyrus E. Perkins, and that said judge of probate was fully acquainted with all the facts and circumstances con*549nected with the transfer of said lots, and the item of $1,800 charged in said administrator’s final account.
“That said administrator never in any way deceived, nor attempted to deceive, said probate court as to the character and nature of said $1,800 charged in said final account, but that the character and nature of said transaction was by him fully explained and made known to said probate court, both before and at the time of the allowance of said account. None of said lots, or any proceeds thereof, ever were had or received by said petitioners, or either of them, and the said charge of $1,800 is wholly fraudulent in law; and the inserting said charge in said account, and procuring the said probate court to allow the same, was a legal fraud; and the said order allowing said account, in which said charge was included, was and is illegal, unauthorized, and a legal fraud, and ought to be declared void.
“ That said Isabella Grady, after receiving the deed of said lots, mortgaged said lots for the sum of $500; that one of said lots was sold by her for $350; that the title to all of said property has been parted with by the said Isabella ■Grady.
“That the greater part of the proceeds derived by the said Isabella Grady from the mortgaging and sale of said lots was used by her in the support and maintenance of her household, of which the petitioners in this case were and still are members. The consideration of said deed was not the distributive share in said estate of said Isabella Grady.”
Fourth Item, The $130 paid to St. Andrew’s Church was money paid by said administrator, at the request of the widow, on a note given by said Jeremiah Grady, in his lifetime, to certain sisters of charity. The note was not taken up, and no evidence was offered to show that St. Andrew’s Church was entitled to receive pay upon it. It was paid by the administrator in good faith.
The fifth item of $1,415.36 is wholly false and fictitious. The administrator did not pay any money to her as guardian.
“Neither of said petitioners had any notice or knowledge ■of said final account, of the hearing thereof, or of its final allowance, until about the first day of January, A. D. 1884.”
The court also found, as conclusions of law, that—
1. The payment of the $130 to St. Andrew’s Church was unauthorized, it never having been proved as a debt against the estate.
*5502. The charge of $110, never having been paid by the administrator, was not a legal one.
3. The charge of $1,800 was not a legal one. Theadministrator could not lawfully account for said $1,800 in his hands, belonging to said estate, by such deed. Said lots not being worth over $1,200, the disposition of said lots by said deed was a legal fraud upon the probate court and the petitioners.
4. The petitioners, being minors at the time of the allowance of the final account, and not being present or represented by any guardian, are lawfully entitled to be now heard on the question of the allowance of said final account.
5. The order allowing such final account should be vacated and set aside, and the said Michael H. Hughes cited and required to appear before the probate court, on a day to be named, to render his final account.
An order was made in accordance with the finding of the court, that the cause should be remanded to the probate court to carry out the judgment of the court. The action of the circuit court is brought here for us to review upon writ of error.
At the beginning of the proceedings in the circuit court a. motion was made to dismiss the appeal, on the ground that the probate court had no jurisdiction to act in the premises, and also that the order appealed from was not appealable. I cannot agree with the other members of the Court in the opinion that the probate court has no power to vacate or set aside its own order or decree, when satisfied that such order or decree has been obtained by fraud, or is the result of a mistake.- I am not prepared to establish the proposition that the probate court has no more power in this respect than a justice of the peace. It has been held heretofore by this Court that the probate court, in adjusting the accounts of administrators and executors, is governed by broad principles of equity; and that a “very large portion of the old equity jurisdiction has been vested in the courts of probate.” Brown v. Forsche, 43 Mich. 501; People v. Wayne Circuit Court, 11 Id. 393.
*551The right of a court of equity to correct its own mistakes, or to relieve a party from a fraud practiced upon the court, is well settled.
It is suggested that the remedy of these children against-the fraud upon them is in equity, but the tenor of the former decisions of .this Court has been uniformly adverse to the interference of equity with probate proceedings. Green v. Probate Judge, 40 Mich. 244; Shelden v. Walbridge, 44 Id. 251; Dickinson v. Seaver, Id. 624, 630.
The opinion of my Brother Sherwood precludes the judge-of probate, after hearing and settlement of an executor’s account, in a contest upon the merits of such an account, and an order entered thereon, from any further proceeding to-amend or alter such order. In other words, if he should enter an order to-day allowing an administrator’s final account,, and should ascertain to-morrow that there had been a gross mistake, involving thousands of dollars, or a bare-faced intentional fraud practiced upon him, by which the estate of the decedent was cheated out of a large sum of money, he would have no power whatever to rectify such mistake, or to-relieve such estate from such palpable fraud.; but somebody, in behalf of the minor children, who may be, as in this case, without guardian, and without any notice of such settlement, mistake, or fraud, must appeal to the circuit court within the specified statutory time, or be relegated to a court of chancery, having, by our own decisions, a doubtful jurisdiction, or forever lose their rights.
I cannot and shall not interpret the law in this way. Such interpretation can only serve to make more secure and certain the defrauding of infants of the patrimony of their deceased parents by executors and guardians, now frequent and safe enough, as the constant controversies in our courts make-apparent. There are now too few safeguards and barriers of the law erected to preserve to these orphans the money and property which their parents have toiled for and saved for *552their benefit; and the instances are too frequent where they are robbed by those who should protect them, and the law is powerless to defend them or to restore to them their rights. I shall not make the way any easier to defraud them, or restrict their remedy against such wrong.
I believe that the probate court has full power, upon application, and showing of mistake or fraud, to vacate or set aside its orders and decrees, especially in the settlement of estates, and as completely and perfectly as a court of equity could do under like circumstances; and that the tendency of our decisions heretofore, as to the powers of the probate court in such cases, is in accordance with my belief; and that the circuit courts have power, upon appeal, if the probate court refuses to vacate an order or decree like the one in this case, if satisfied there has been mistake or fraud, to review the proceedings, and make an order like the one entered here by the circuit court for the county of Kent.
The appeal is given by statute, which provides that, “in all cases not otherwise provided for, any person aggrieved by any order, sentence, decree, or denial of a judge of probate may appeal therefrom to the circuit court for the same county.”1 We held in Goss v. Stone, 63 Mich. 319, that this language was broad enough to cover any order which affects the merits of a proceeding.
It may be, in the present case, that by their own laches one or two of these heirs have lost the right to rectify this wrong. But I do not think so, for the reason that the circuit judge finds they knew nothing of this settlement until January, 1884. That they have been, under the forms of law, deprived of a large sum of money that honestly belongs to them, and to no one else, is undisputed. I cannot sanction such proceedings by cutting off what seems to me to be the remedy intended by our laws.

 How. Stat. § 6779.